UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 98-7298



UNITED STATES OF AMERICA,

                                                  Plaintiff - Appellee,

          versus


TERRY D. JONES, a/k/a Rick,

                                                 Defendant - Appellant.



Appeal from the United States District Court for the Eastern Dis-
trict of Virginia, at Newport News. Robert G. Doumar, Senior Dis-
trict Judge. (CR-95-37)


Submitted:   January 7, 1999                 Decided:   January 20, 1999


Before WIDENER, MURNAGHAN, and ERVIN, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Terry D. Jones, Appellant Pro Se. Fernando Groene, OFFICE OF THE
UNITED STATES ATTORNEY, Norfolk, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Terry D. Jones seeks to appeal the district court’s order

denying his motion filed under 28 U.S.C.A. § 2255 (West 1994 &

Supp. 1998) and the district court’s order denying his motion to

alter or amend the judgment under Fed. R. Civ. P. 59(e).     We have

reviewed the record and the district court’s opinions and find no

reversible error.     Accordingly, we deny a certificate of appeal-

ability and dismiss the appeal substantially on the reasoning of

the district court. See United States v. Jones, No. CR-95-37 (E.D.

Va. June 10, 1998; July 30, 1998).*      See also Brown v. Angelone,

150 F.3d 370 (4th Cir. 1998).         We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.




                                                           DISMISSED




     *
       Although the district court’s order denying Jones’s Rule 59
motion is marked as “filed” on July 29, the district court’s
records show that it was entered on the docket sheet on July 30.
Pursuant to Rules 58 and 79(a) of the Federal Rules of Civil
Procedure, it is the date that the judgment or order was entered on
the docket sheet that we take as the effective date of the district
court’s decision. See Wilson v. Murray, 806 F.2d 1232, 1234-35
(4th Cir. 1986).


                                  2